DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1-20 is/are pending in this instant application. Claim(s) 1, 2, 20 is/are amended. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species 1 through Species 29, as set forth in the Office action mailed on 12/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/28/2020 is withdrawn. Claims 3, 4, 6-19, directed to Species 1-6, and 8-29 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, 

A method for controlling an electronic device based on scene data collected by an imaging apparatus of the electronic device, the scene data comprising a cached main image, and the method comprising:
determining a structure type of a current three-dimensional (3D) space based on the foreground portion and an orientation; searching, in a preset database, a current composition recommendation corresponding to the structure type of the current 3D space, the preset database comprising a plurality of foreground types and corresponding composition recommendations; and controlling the electronic device to acquire a scene image that conforms to the current composition recommendation.

Regarding claim 20, 

determining a structure type of a current three-dimensional (3D) space based on the foreground portion and an orientation; searching, in a preset database, a current composition recommendation corresponding to the structure type of the current 3D space, the preset database comprising a plurality of foreground types and corresponding composition recommendations; and controlling the electronic device to acquire a scene image that conforms to the current composition recommendation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697